By the Court:
The defendants in error, Charles E. Gay and others, filed their petition in the probate court of Preble county against the plaintiff in error, The West Alexandria and Euphemia Turnpike Road Company, under sections 4914, 4915, 4916, 4917 and 4918 of the Revised Statutes of Ohio, praying that a portion of that company’s turnpike road in Preble county might be declared abandoned and vacated as a toll road, by reason of its not having been kept in repair for the preceding six months.
The company filed a demurrer to the petition on the ground that the court had no jurisdiction of the subject matter of the action. The court sustained the demurrer, and the plaintiffs not desiring to amend, it was adjudged that the petition be dismissed, and that the company recover its costs. On error, the court of common pleas affirmed the judgment of the probate court. The circuit court, on petition in error, reversed the judgment of the court of common pleas and probate court, overruled the demurrer filed by the company to the plaintiff’s petition, and remanded the cause to the probate court for further proceedings. This petition in error is prosecuted to reverse the judgment of the circuit court.
Eor the reasons set forth in the opinion of the court in the case The Salt Creek Valley Turnpike Company v. Wiliam Parks et al., decided at the present term, we think, .that the judgment of the circuit court should be reversed, and the judgment of the court of common pleas and probate court affirmed.

Judgment accordi7igly.